2018 WI 43

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2017AP1465-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Amie B. Trupke, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Amie B. Trupke,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST TRUPKE

OPINION FILED:          April 24, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                        2018 WI 43
                                                                NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.     2017AP1465-D


STATE OF WISCONSIN                           :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Amie B. Trupke, Attorney at Law:

Office of Lawyer Regulation,                                         FILED
            Complainant,
                                                                APR 24, 2018
      v.
                                                                   Sheila T. Reiff
                                                                Clerk of Supreme Court
Amie B. Trupke,

            Respondent.




      ATTORNEY      disciplinary      proceeding.       Attorney's          license

suspended.



      ¶1    PER CURIAM.       We review a stipulation filed pursuant

to Supreme Court Rule (SCR) 22.12 between the Office of Lawyer

Regulation (OLR) and Attorney Amie B. Trupke.                   The stipulation

provides     that    Attorney      Trupke   committed        two       counts       of

professional     misconduct     and   requests   that     the     court     suspend

Attorney Trupke's license to practice law in this state for one

year.
                                                                      No.        2017AP1465-D



     ¶2        After carefully reviewing this matter, we accept the

stipulation and impose the requested discipline.                                We do     not

order    any    restitution,       as    none     was     requested        by     the    OLR.

Because this matter has been resolved by a stipulation under

SCR 22.12 without the need for the appointment of a referee, we

impose no costs on Attorney Trupke.

     ¶3        Attorney Trupke was admitted to the practice of law in

Wisconsin in 2002.            She resides in Oregon, Wisconsin.                    Attorney

Trupke    has       not   previously     been    the     subject      of    professional

discipline.          At the times of the events giving rise to this

proceeding, Attorney Trupke was a partner in a Madison law firm.

     ¶4        On    July    28,   2017,    the     OLR       filed   a     disciplinary

complaint       against      Attorney      Trupke       alleging      two       counts    of

professional         misconduct    and     seeking        a    one-year         suspension.

Attorney Trupke retained counsel and responded to the complaint.

     ¶5        The facts set forth in the complaint are as follows:

In   2013,      Attorney      Trupke     began    serving       as    an    independent

reviewer for the Center for Copyright Information (CCI).                             CCI is
a service offered through the American Arbitration Association

(AAA) in which an independent reviewer is appointed to consider

whether an individual may be violating copyright law or has a

valid defense.            Once a CCI reviewer or AAA arbitrator completes

a matter, the parties pay a fee to AAA, which in turn pays the

reviewer or arbitrator.

     ¶6        Between January 2013 and June 2016, AAA paid Attorney

Trupke $73,025 for her work as a CCI reviewer.                        Attorney Trupke


                                            2
                                                                  No.    2017AP1465-D



did not report the $73,025 in CCI fees to her firm or to her

partners.

      ¶7    In 2013, Attorney Trupke opened a file at the firm for

an AAA matter.          After working 28.10 hours on the matter, she

directed the firm's accounting department to write the time off.

She subsequently sent a personal invoice to AAA, requesting that

AAA send payment to her home.                In March 2016, Attorney Trupke

gave misleading information to the firm's managing partner about

her work and income from CCI and AAA.

      ¶8    Attorney Trupke resigned from the firm in May 2016.

In   June   2016,    Attorney     Trupke     and   the    firm   entered    into   a

reimbursement agreement in which Attorney Trupke waived certain

post resignation benefits to offset payments she owed to the

firm.

      ¶9    On January 2, 2018, the OLR and Attorney Trupke filed

a stipulation whereby Attorney Trupke withdrew her answer and

stipulated    that    she   did   not    contest    the    alleged      misconduct.

Specifically, Attorney Trupke stipulated that converting fees
belonging    to   the    firm   from    2013   through     2016    constitutes     a

violation of SCR 20:8.4(c).1            Attorney Trupke stipulated further

that by converting fees owed to her law firm from 2013 through

2016, by misrepresenting to the firm the amount of fees she had

earned from 2013 through 2016, and in taking steps to ensure


      1
       SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."


                                         3
                                                             No.     2017AP1465-D



that fees owed to the firm were paid directly to her instead of

the firm, she breached fiduciary duties owed to her firm and her

duty of honesty in her professional dealings with the firm,

thereby violating SCR 20:8.4(f).2

     ¶10    In the stipulation, Attorney Trupke stated that she

believed that her work as a CCI reviewer was educational in

nature,    similar     to   educational    services   that     law     partners

performed for the law school, whereby partners were allowed to

retain some compensation under a firm honoraria policy.

     ¶11    Attorney Trupke added that all checks from the AAA

were sent to the firm's address, and her 1099s for 2014 and 2015

from the AAA were sent to the firm's address and were received

by the firm's accounting department.              Attorney Trupke stated

that she was under the impression that the firm was aware of her

work for the CCI and AAA.

     ¶12    The OLR maintained that the firm was not aware of

Attorney Trupke's work as a CCI reviewer, nor her compensation

for it, and that Attorney Trupke's work as a CCI reviewer did
not fall within the firm's policy regarding honoraria.

     ¶13    The court directed the OLR to file a memorandum in

support    of   the   stipulation   with   some   additional       information.

The OLR's subsequent memorandum and Attorney Trupke's memorandum


     2
       SCR 20:8.4(f) provides:   "It is professional misconduct
for a lawyer to violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers." See In re Disciplinary Proceedings Against Shea, 190
Wis. 2d 560, 527 N.W.2d 314 (1995).


                                      4
                                                                         No.    2017AP1465-D



in response to the OLR's memo clarified that Attorney Trupke

fully intended to withdraw her response to the complaint and

that    the     recommended       suspension        was    agreed       upon     based     on

precedent and Attorney Trupke's desire to avoid a disciplinary

hearing.        We accede to the parties' request to consider this

stipulation without appointment of a referee.

       ¶14     In the stipulation, Attorney Trupke affirms that the

stipulation       did     not   result      from    plea   bargaining;          she    fully

understands the misconduct allegations; she fully understands

her right to contest this matter; she fully understands her

right to consult with counsel; her entry into this stipulation

is     made     knowingly       and    voluntarily;        her    entry         into     this

stipulation          represents       her    decision      not      to       contest      the

misconduct alleged in the                complaint;       and she       assents to the

level of discipline requested by the OLR.

       ¶15     The     stipulation       requests      that      the     court     suspend

Attorney Trupke's license to practice law in Wisconsin for a

period of one year, which was the level of discipline originally
sought by the OLR in its complaint.

       ¶16     Acknowledging      that      the    imposition     of      discipline       in

attorney disciplinary cases is not an exact science, we conclude

that    a     one-year    suspension        is    consistent     with     the    level     of

discipline imposed in somewhat similar cases.                            In considering

the appropriate sanction, we deem In re Disciplinary Proceedings

Against       Brown,     2005 WI 49,    280 Wis. 2d 44,           695 N.W.2d 295,

instructive.         There, Attorney Brown was suspended for 18 months
for,    inter     alia,    accepting        fees    from   clients        totaling       some
                                             5
                                                                      No.       2017AP1465-D



$16,000 while advising his firm that he was acting pro bono.

The nature of the misconduct in Brown was more serious than

here, and various mitigating factors support a lesser suspension

than   he    received.        See   also   In     re    Disciplinary         Proceedings

Against Elverman, 2008 WI 28, 308 Wis. 2d 524, 746 N.W.2d 793

(imposing     nine-month      suspension        on     attorney      for     failing     to

report substantial co-trustee fees to his firm).                            These cases

are sufficiently analogous to support the imposition of a one-

year suspension here.

       ¶17   Accordingly, we accept the stipulation and impose the

requested     one-year      suspension.           The   OLR    has     not       requested

restitution     in    light    of   the    fact      that    Attorney       Trupke     made

arrangements to refund the firm.                Accordingly, we do not order

any restitution.          Finally, because the stipulation was filed at

the outset of this proceeding, thereby avoiding litigation costs

and    the   need    to   appoint    a    referee,      we    impose       no    costs   on

Attorney Trupke.

       ¶18   IT IS ORDERED that the license of Amie B. Trupke to
practice law in Wisconsin is suspended for a period of one year,

effective June 5, 2018.

       ¶19   IT IS FURTHER ORDERED that Amie B. Trupke shall comply

with the provisions of SCR 22.26 concerning the duties of a

person   whose      license    to   practice      law    in    Wisconsin         has   been

suspended.




                                           6
    No.   2017AP1465-D




1